Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 26, 2020

                                      No. 04-19-00359-CR

                                    Laura Flores MESSICK,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11174
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice

       Appellant was convicted of murder, and the trial court appointed appellate counsel. On
appeal, appointed counsel filed an Anders brief, and Appellant filed a pro se brief in response.
 We issued a memorandum opinion on July 29, 2020, affirming Appellant’s conviction. On
August 28, 2020, Appellant filed a subsequent brief with this court, which was addressed in the
caption to the Court of Criminal Appeals. Based on the record and Appellant’s pro se filing, it is
unclear what her intent was.

        We construe Appellant’s August 28, 2020 filing as a motion for rehearing. However, a
motion for rehearing was due on August 13, 2020. See TEX. R. APP. P. 49.1. Appellant did not
file a motion for extension of time, and we cannot imply one. See id. R. 49.8; Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Furthermore, our plenary power over the judgment
expired on September 27, 2020. See Tex. R. App. P. 19.1(a). Accordingly, we DENY
Appellant’s August 28, 2020 motion for rehearing as untimely.

        If Appellant desires to file a petition for discretionary review with the Texas Court of
Criminal Appeals, Appellant must comply with Rule 68 of the Texas Rules of Appellate
Procedure. See id. R. 68. The petition should be addressed to Clerk of the Court of Criminal
Appeals, P.O. Box 12308, Austin, Texas 78711.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court